DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on February 3, 2022 is acknowledged. A signed copy is attached to this office action. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,241,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims differ in that the patented claims recite an amount of the gallate containing compound present in the formulation, it would have been obvious to the skilled artisan that the composition could be used for the intended function based on the disclosure in the specification that the gallate-containing compounds are combined with water-insoluble drugs in a sufficient amount, the gallate-containing compounds surprisingly increase the water solubility of the drugs, and are effective in increasing the dermal uptake of the drugs, among other things. 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,058,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims is the genus of the coating composition of the issued patent. It is noted that the instant claims also recite comprising language allowing for the substrate of the issued claims.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,328,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims  and the patented claims both recite a topical composition comprising a gallate containing compound and a water insoluble drug. The claims differ in the instant claims further reciting the relative amounts of each component, however, as noted in the specification that the gallate-containing compounds are combined with water-insoluble drugs in a sufficient amount, the gallate-containing compounds surprisingly increase the water solubility of the drugs, and are effective in increasing the dermal uptake of the drugs, among other things. 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,016,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims  and the patented claims both recite a topical composition comprising a gallate containing compound and a water insoluble drug. The claims differ in the instant claims further reciting the relative amounts of each component, however, as noted in the specification that the gallate-containing compounds are combined with water-insoluble drugs in a sufficient amount, the gallate-containing compounds surprisingly increase the water solubility of the drugs, and are effective in increasing the dermal uptake of the drugs, among other things. 

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,572,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims encompasses the coating composition of the issued patent. It is noted that the instant claims also recite comprising language allowing for the substrate of the issued claims.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,180,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the instant claims is the genus of the coating composition of the issued patent. It is noted that the instant claims also recite comprising language allowing for the substrate of the issued claims.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Memarzadeh et al.  (US 2008/0103103), which discloses a composition for treating an ocular condition such as ocular infections, ocular inflammation, ocular cancer, or benign eye tumors (abstract). 
The composition is based on epigallocatechin gallate (EGCG) (paragraph 0008; claim 2).  It is also understood to include epicatechin gallate (ECG), epigallocatechin (EGC), and gallocatechin gallate (GCG) (paragraph 0009; claim 3).
The compositions can be formulated in suitable buffers and can be in the form of a topically formulation including a liquid drop, ointment, a viscous solution, or a gel (paragraph 0062; claim 6). 
The formulations can comprise up to 5% of the EGCG (paragraph 0025).   The concentration of a catechin or polyphenol such as EGCG present in the ophthalmic composition depends upon the dosage form, the release rate, the dosing regimen, and the location and type of infection (paragraph 0038). 
Memarzadeh does not disclose the gallate containing compound is present in an amount by weight equal to or greater than the amount by weight of the water-insoluble drug, the inventors have discovered that when gallate-containing compounds are combined with water-insoluble drugs in a sufficient amount, the gallate-containing compounds surprisingly increase the water solubility of the drugs, and are effective in increasing the dermal uptake of the drugs, among other things. The inventors described numerous examples demonstrating that these unexpected results can be achieved in compositions where the gallate-containing compound is present in a substantial amount in relation to the drug — e.g., in an amount by weight that is equal to or greater than the amount by weight of the drug. (See, e.g., Application Figures and Examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615